DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 

Claim 1 has been amended as per the amendment filed on 9/28/22.
Currently Claims 1-14 are pending and prosecuted.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recite the limitation, “wherein the display device does not comprise a color compensation algorithm in an integrated circuit, wherein the color compensation algorithm compensates for color non-uniformity of the display device". This limitation constitute a negative limitation, i.e. stating what the invention does not do rather what it does and as such, according to MPEP, has to have an explicit support in the original specification. See MPEP 2173.05(i).

A review of the specificaiton shows that at no point does the applicant’s invention disclose that they do not have an integrated circuit that comprises of an color compensation algorithm. Paragraph [0003] of the applicants specificaiton merely states that color demura technology uses an integrated algorithm, that adjusts a plurality of gray scales of a  plurality of different regions, in an integrated circuit, but an additional IC cost is needed. Furthermore, nowhere else in the specificaiton does it ever state that the purpose of this invention was to specifically avoid using said integrated circuit to achieve the affect of improving the color uniformity. In fact, paragraph [0004-0005] states that the specific technical problem is that a white balance correction is performed on a display panel, but an in-plane color shift is worsened. This in-plane color shift causes in-plane color to be non-uniform. The solution, as stated in paragraphs [0006-0007] is a pixel array that solves the technical problem of the panel color shift by changing a sub-pixel proportion of the pixel array. It does not detail or describe that this solution obviates the need for the integrated circuit that comprises of the color compensation algorithm.

Claims 2-14, which are dependent from Claim 1, are also rejected for the same rationale.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sears et al., US Patent Publication 2019/0318678.

Regarding Claim 1, Sears discloses a display device Abstract; Figure 2; [0014]; [0059]; a pixel structure used in for an array of pixels in a display device), comprising:
a pixel array (Abstract; Figure 2; [0014]; [0059]; a pixel structure used in for an array of pixels in a display device ), comprising: 
a plurality of pixel units, wherein each pixel unit correspondingly comprises a plurality of sub-pixels having a plurality of color types, and the sub-pixels having the color types comprise at least one blue sub-pixel (Figure 2; [0059-0062]; a plurality of pixels that comprise of either sub-pixel arrangements 22 or 24, each comprise of at least 1 blue sub-pixel); and 
wherein in the pixel array, a proportion of the at least one blue sub-pixel is larger than a proportion correspondingly of at least one sub-pixel of the sub-pixels correspondingly having each color type of other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22, the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels, to compensate for the difference in sensitivity);
wherein the display device does not comprise a color compensation algorithm in an integrated circuit, wherein the color compensation algorithm compensates for color non-uniformity of the display device (Figure 2; [0059-0062]; the display device does not comprise of a “color compensation algorithm” in an integrated circuit that is used for compensating for color non-uniformity of said display device).

Regarding Claim 2, Sears discloses wherein the pixel units comprise at least one first pixel unit, and in each first pixel unit of the at least one first pixel unit, a proportion of the at least one blue sub-pixel is larger than a proportion correspondingly of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22, the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels, to compensate for the difference in sensitivity). 

Regarding Claim 3, Sears discloses wherein the pixel units further comprise at least one second pixel unit, and in each second pixel unit of the at least one second pixel unit, a proportion correspondingly of at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same (Figure 2; [0059-0062]; in sub-pixel arrangement 24, there are two blue sub-pixels 32 and 38). 

Regarding Claim 5, Sears discloses wherein in each first pixel unit of the at least one first pixel unit, an area of a single pixel of at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same, and a number of a plurality of the blue sub-pixels is larger than a number correspondingly of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22, the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity. Additionally, because of sub-pixel arrangement 24, there are more blue sub-pixels than any other color )

Regarding Claim 6, Sears discloses wherein in each first pixel unit of the at least one first pixel unit, a number correspondingly of at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same, and an area of a single pixel of the at least one blue sub-pixel is larger than an area correspondingly of a single pixel of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22 there are only 1 red, green, and blue sub-pixel. the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity.) 

Regarding Claim 7, Sears discloses wherein the sub-pixels having the color types further comprise at least one red sub-pixel and at least one green sub-pixel, and in the pixel array, a proportion of the at least one red sub-pixel is equal to a proportion of the at least one green sub-pixel (Figure 2; [0059-0062]; in sub-pixel arrangement 22 there are only 1 red, green, and blue sub-pixel. the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity.)

Regarding Claim 12, Sears discloses wherein in each second pixel unit of the at least one second pixel unit, a number correspondingly of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same, and an area of a single pixel of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same (Figure 2; [0059-0062]; in sub-pixel arrangement 24, there are two blue sub-pixels 32 and 38, and only 1 red and green sub-pixel. The sub-pixels in this arrangement are depicted as being of the same size, just comprising of two blue sub-pixels as compared to being of different sizes in the first sub-pixel arrangement). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being anticipated by Sears et al., US Patent Publication 2019/0318678.

Regarding Claim 1, Sears discloses a display device (Abstract; Figure 2; [0014]; [0059]; a pixel structure used in an array of pixels in a display device), comprising:
a pixel array (Abstract; Figure 2; [0014]; [0059]; a pixel structure used in for an array of pixels in a display device ), comprising: 
a plurality of pixel units, wherein each pixel unit correspondingly comprises a plurality of sub-pixels having a plurality of color types, and the sub-pixels having the color types comprise at least one blue sub-pixel (Figure 2; [0059-0062]; a plurality of pixels that comprise of either sub-pixel arrangements 22 or 24, each comprise of at least 1 blue sub-pixel); and 
wherein in the pixel array, a proportion of the at least one blue sub-pixel is larger than a proportion correspondingly of at least one sub-pixel of the sub-pixels correspondingly having each color type of other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22, the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels, to compensate for the difference in sensitivity).
However, while Sears does not explicitly state that the display device does not comprise a color compensation algorithm in an integrated circuit, wherein the color compensation algorithm compensates for color non-uniformity of the display device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognized though the teachings of Sears that due the absence of any disclosure detailing or describing an integrated circuit that specifically comprises of a color compensation algorithm which is designed to compensate for color non-uniformity of said display device, then it would be obvious to modify said teachings of Sears to not include such a component in order to provide wherein the display device does not comprise a color compensation algorithm in an integrated circuit, wherein the color compensation algorithm compensates for color non-uniformity of the display device. The motivation to modify the disclosure is because Sears does not describe an integrated circuit comprising of a color compensation algorithm when describing their pixel structure used in an array of pixels in a display device  (Abstract; Figure 2; [0014]; [0059];) 

Regarding Claim 2, Sears teaches wherein the pixel units comprise at least one first pixel unit, and in each first pixel unit of the at least one first pixel unit, a proportion of the at least one blue sub-pixel is larger than a proportion correspondingly of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22, the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels, to compensate for the difference in sensitivity). 

Regarding Claim 3, Sears teaches wherein the pixel units further comprise at least one second pixel unit, and in each second pixel unit of the at least one second pixel unit, a proportion correspondingly of at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same (Figure 2; [0059-0062]; in sub-pixel arrangement 24, there are two blue sub-pixels 32 and 38). 

Regarding Claim 5, Sears teaches wherein in each first pixel unit of the at least one first pixel unit, an area of a single pixel of at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same, and a number of a plurality of the blue sub-pixels is larger than a number correspondingly of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22, the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity. Additionally, because of sub-pixel arrangement 24, there are more blue sub-pixels than any other color )

Regarding Claim 6, Sears teaches wherein in each first pixel unit of the at least one first pixel unit, a number correspondingly of at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same, and an area of a single pixel of the at least one blue sub-pixel is larger than an area correspondingly of a single pixel of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the other color types of the color types (Figure 2; [0059-0062]; in sub-pixel arrangement 22 there are only 1 red, green, and blue sub-pixel. the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity.) 

Regarding Claim 7, Sears teaches wherein the sub-pixels having the color types further comprise at least one red sub-pixel and at least one green sub-pixel, and in the pixel array, a proportion of the at least one red sub-pixel is equal to a proportion of the at least one green sub-pixel (Figure 2; [0059-0062]; in sub-pixel arrangement 22 there are only 1 red, green, and blue sub-pixel. the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity.)

Regarding Claim 12, Sears teaches wherein in each second pixel unit of the at least one second pixel unit, a number correspondingly of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same, and an area of a single pixel of the at least one sub-pixel of the sub-pixels correspondingly having each color type of the color types is same (Figure 2; [0059-0062]; in sub-pixel arrangement 24, there are two blue sub-pixels 32 and 38, and only 1 red and green sub-pixel. The sub-pixels in this arrangement are depicted as being of the same size, just comprising of two blue sub-pixels as compared to being of different sizes in the first sub-pixel arrangement). 


Claims 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al., US Patent Publication 2019/0318678, in view of Phan, US Patent Publication 2011/0279493.


Regarding Claim 4, Sears doesn’t explicitly disclose wherein the at least one first pixel unit in the pixel array is evenly distributed.
	 Phan, US Patent Publication 2011/0279493, teaches a plurality of first pixel groups 91 and a plurality of second pixel groups 92, as shown in Figure 9I. The first pixel groups 91 and the second pixel groups 92 are arranged alternately in the Y-axis direction, and the first pixel groups 91 and the second pixel groups 92 are arranged alternately in the X-axis direction, as shown in FIG. 9I (Figure 9I; [0121];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Sears to further include the teachings of Phan such that the sub-pixel arrangements 22 and 24 are alternately arranged in a X and Y axis direction in order to provide wherein the at least one first pixel unit in the pixel array is evenly distributed. The motivation to combine these analogous arts is because Phan teaches an arrangement of first and second pixel groups for a display (Figure 9I; [0121];).

Regarding Claim 11, Sears doesn’t explicitly disclose wherein in the pixel array, any two blue sub-pixels of the blue sub-pixels are not adjacent to each other. 
	 Phan, US Patent Publication 2011/0279493, teaches a plurality of first pixel groups 91 and a plurality of second pixel groups 92, as shown in Figure 9I. The first pixel groups 91 and the second pixel groups 92 are arranged alternately in the Y-axis direction, and the first pixel groups 91 and the second pixel groups 92 are arranged alternately in the X-axis direction, as shown in FIG. 9I (Figure 9I; [0121];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Sears to further include the teachings of Phan such that the sub-pixel arrangements 22 and 24 are alternately arranged in a X and Y axis direction. The motivation to combine these analogous arts is because Phan teaches an arrangement of first and second pixel groups for a display (Phan: Figure 9I; [0121];).
	Therefore, the combination of Sears and Phan teaches wherein in the pixel array, any two blue sub-pixels of the blue sub-pixels are not adjacent to each other (Sears: Figure 2; [0059-0062]; Phan: Figure 9I: [0121]; the examiner considers the arrangement of any two sub-pixels to not be adjacent each other, since the layout of sub-pixel arrangements as described in Phan is similar to that of Applicant’s Figure 2, where each of the first and second pixel units are depicted as being arranged as depicted in Figure 3B, and 3A, respectively).

Regarding Claim 11, Sears doesn’t explicitly disclose wherein in the pixel array, any two blue sub-pixels of the blue sub-pixels are not adjacent to each other. 
	 Phan, US Patent Publication 2011/0279493, teaches a plurality of first pixel groups 91 and a plurality of second pixel groups 92, as shown in Figure 9I. The first pixel groups 91 and the second pixel groups 92 are arranged alternately in the Y-axis direction, and the first pixel groups 91 and the second pixel groups 92 are arranged alternately in the X-axis direction, as shown in FIG. 9I (Figure 9I; [0121];). Phan also shows in Figure 9I where non X, Y, or Z dots any of the pixel groups are directly adjacent to each other.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Sears to further include the teachings of Phan such that the sub-pixel arrangements 22 and 24 are alternately arranged in a X and Y axis direction, and where any of selected color of sub-pixels are not adjacent to each other in order to provide wherein in the pixel array, any two blue sub-pixels of the blue sub-pixels are not adjacent to each other. The motivation to combine these analogous arts is because Phan teaches an arrangement of first and second pixel groups for a display (Phan: Figure 9I; [0121];).



Regarding Claim 13, Sears doesn’t explicitly disclose wherein in the pixel array, any two red sub-pixels of the red sub-pixels are not adjacent to each other, and any two green sub-pixels of the green sub-pixels are not adjacent to each other. 
Phan, US Patent Publication 2011/0279493, teaches a plurality of first pixel groups 91 and a plurality of second pixel groups 92, as shown in Figure 9I. The first pixel groups 91 and the second pixel groups 92 are arranged alternately in the Y-axis direction, and the first pixel groups 91 and the second pixel groups 92 are arranged alternately in the X-axis direction, as shown in FIG. 9I (Figure 9I; [0121];). Phan also shows in Figure 9I where non X, Y, or Z dots any of the pixel groups are directly adjacent to each other.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Sears to further include the teachings of Phan such that the sub-pixel arrangements 22 and 24 are alternately arranged in a X and Y axis direction, and where any of selected color of sub-pixels are not adjacent to each other in order to provide wherein in the pixel array, any two red sub-pixels of the red sub-pixels are not adjacent to each other, and any two green sub-pixels of the green sub-pixels are not adjacent to each other. The motivation to combine these analogous arts is because Phan teaches an arrangement of first and second pixel groups for a display, where each of the dots are depicted as not being directly adjacent to each other (Phan: Figure 9I; [0121];).

Regarding Claim 13, Sears doesn’t explicitly disclose wherein in the pixel array, any two red sub-pixels of the red sub-pixels are not adjacent to each other, and any two green sub-pixels of the green sub-pixels are not adjacent to each other. 
Phan, US Patent Publication 2011/0279493, teaches a plurality of first pixel groups 91 and a plurality of second pixel groups 92, as shown in Figure 9I. The first pixel groups 91 and the second pixel groups 92 are arranged alternately in the Y-axis direction, and the first pixel groups 91 and the second pixel groups 92 are arranged alternately in the X-axis direction, as shown in FIG. 9I (Figure 9I; [0121];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Sears to further include the teachings of Phan such that the sub-pixel arrangements 22 and 24 are alternately arranged in a X and Y axis direction. The motivation to combine these analogous arts is because Phan teaches an arrangement of first and second pixel groups for a display (Phan: Figure 9I; [0121];).
	Therefore, the combination of Sears and Phan teaches wherein in the pixel array, any two blue sub-pixels of the blue sub-pixels are not adjacent to each other (Sears: Figure 2; [0059-0062]; Phan: Figure 9I: [0121]; the examiner considers the arrangement of any two sub-pixels to not be adjacent each other, since the layout of sub-pixel arrangements as described in Phan is similar to that of Applicant’s Figure 2, where each of the first and second pixel units are depicted as being arranged as depicted in Figure 3B, and 3A, respectively).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al., US Patent Publication 2019/0318678, in view of Lee et al., US Patent Publication 2017/0287988, henceforth known as Lee.

Regarding Claim 8, Sears doesn’t explicitly disclose wherein in the pixel array, the proportion of the at least one blue sub-pixel is larger than one-third, and is smaller than or equal to one-half. 
	Lee et al., US Patent Publication 2017/0287988, teaches wherein an opening ratio of blue sub pixels may be about one and a half times the opening ratio the red sub-pixels ([0115];).
	Lee’s teachings of an opening ratio blue sub-pixels as compared to red sub-pxiels being 1.5x more, would have been recognized by one skilled in the art, before the effective filing date of the claimed invention, as applicable to the disclosure of Sears who describes that the green and red sub-pixels have the same size, while the blue sub-pixel is enlarged to compensate for difference in sensitivity and the results would have been predictable and resulted in having the proportion of the at least one blue sub-pixel is larger than one-third, and is smaller than or equal to one-half, since having a ratio of about one and a half times covers values that are less than, equal to, and greater than one and half. Furthermore, both Sears and Lee disclose that the size of the subpixels are adjusted to accommodate brightness and sensitivity  (Sears: [0060-0063]; Lee: [0078]).
	Therefore, the claimed subject matter of, “wherein in the pixel array, the proportion of the at least one blue sub-pixel is larger than one-third, and is smaller than or equal to one-half” would have been obvious to one of ordinary skill in the art.

Regarding Claim 9, Sears discloses wherein the sub-pixels having the color types further comprise at least one red sub-pixel, at least one green sub-pixel, and in the pixel array, all of a plurality of proportions correspondingly of the at least one red sub-pixel, the at least one green sub-pixel (Figure 2; [0059-0062]; in sub-pixel arrangement 22 there are only 1 red, green, and blue sub-pixel. the blue sub-pixel may be enlarged, as compared to the red and green sub-pixels which are equal, to compensate for the difference in sensitivity).
	However, Sears doesn’t explicitly disclose wherein the sub-pixels having the color types further comprise at least one white sub-pixel, and in the pixel array, all of a plurality of proportions correspondingly of the at least one red sub-pixel, the at least one green sub-pixel, and the at least one white sub-pixel are equal to each other.
	Lee teaches an OLED display device wherein a sub pixels of the organic emitting light device are not limited to red, green and blue subpixels, but can further include a white sub pixel ([0040]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Sears to further include the teachings of Lee such that the sub-pixel arrangements each include a white sub-pixel which is of the same size as red and green in order to provide wherein the sub-pixels having the color types further comprise at least one white sub-pixel, and in the pixel array, all of a plurality of proportions correspondingly of the at least one red sub-pixel, the at least one green sub-pixel, and the at least one white sub-pixel are equal to each other. The motivation to combine these analogous arts is because Lee teaches that the sub-pixels in an OLED display device is not limited to red, green, and blue sub-pixels but can also include white sub-pixels.
	 

Regarding Claim 10, The combination of Sears and Lee doesn’t explicitly teach wherein in the pixel array, the proportion of the at least one blue sub-pixel is larger than a quarter, and is smaller or equal to one-half. 
Lee et al., US Patent Publication 2017/0287988, teaches wherein an opening ratio of blue sub pixels may be about one and a half times the opening ratio the red sub-pixels ([0115];).
	Lee’s teachings of an opening ratio blue sub-pixels as compared to red sub-pxiels being 1.5x more, would have been recognized by one skilled in the art, before the effective filing date of the claimed invention, as applicable to the disclosure of Sears who describes that the green and red sub-pixels have the same size, while the blue sub-pixel is enlarged to compensate for difference in sensitivity and the results would have been predictable and resulted in having the proportion of the at least one blue sub-pixel is larger than one-third, and is smaller than or equal to one-half, since having a ratio of about one and a half times covers values that are less than, equal to, and greater than one and half. Furthermore, both Sears and Lee disclose that the size of the subpixels are adjusted to accommodate brightness and sensitivity (Sears: [0060-0063]; Lee: [0078]).
	Therefore, the claimed subject matter of, “wherein in the pixel array, the proportion of the at least one blue sub-pixel is larger than a quarter, and is smaller or equal to one-half” would have been obvious to one of ordinary skill in the art.


Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Sears et al., US Patent Publication 2019/0318678, in view of Lee et al., US Patent Publication 2017/0287988, henceforth known as Lee, and in further view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding claim 14, The combination of Sears and Lee doesn’t explicitly disclose wherein in the pixel array, any two red sub-pixels of the red sub-pixels are not adjacent to each other, any two green sub-pixels of the green sub-pixels are not adjacent to each other, and any two white sub-pixels of the white sub-pixels are not adjacent to each other.
	However, AAPA discloses that it was well known in the art, before the effective filing data of the claimed invention, that pixels comprising of Red, Green, Blue, and White subpixels are arranged in a layout such that no two subpixels of the same color are adjacent to each other.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Sears and Lee to further include the teachings of AAPA in order to provide wherein in the pixel array, any two red sub-pixels of the red sub-pixels are not adjacent to each other, any two green sub-pixels of the green sub-pixels are not adjacent to each other, and any two white sub-pixels of the white sub-pixels are not adjacent to each other. The motivation to combine these analogues arts is because it was well known in the art.

Response to Arguments

Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive.

The applicants remarks with respect to a document purportedly issued by the USPTO in Spring of 2018 will not be considered as it refers to a document by a hyperlink and has not been filed with an IDS. Therefore, it has not been considered, thus rendering these remarks moot.
The examiner is unpersuaded by the applicants remarks that Sears does not meet the features of Claim 1. As applicant argues, that an “inherent feature must necessarily be present” and “it is not sufficient that the element may possibly be present”. The examiner agrees, and as stated above, Sears does not disclose the use of “a color compensation algorithm in an integrated circuit, wherein the color compensation algorithm compensates for color non-uniformity of the display device”. The examiner is not taking any position that is construed that a component inherently exists, but rather is taking the silence of a reference with regards to having a specific component as it not having said component.
 With regards to applicants remarks that each and every claimed feature must be found in a single reference, as per Rockwell Intern. Corp. v. U.S., 147 F.3d 1358(FED. Cir. 1998), the examiner argues that Sears meets this as it does not disclose the use of an integrated circuit comprising of a color compensation algorithm. Therefore, it teaches each and every claimed feature.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699